DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 15 November 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 15 Nov. 2021 (“Response”).  
Claims 1–23, 25–32, and 36 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Postrel, in view of Clarke
Claims 1–3, 5–12, 14–23, 25–28, 30–32, and 36 are rejected under 35 U.S.C. § 103 as being unpatentable over Postrel (US 2017/0330217 A1), in view of Clarke et al. (US 2020/0294043 A1) (“Clarke”).

a first server which is a loyalty server (“central reward server,” e.g. [0118]; [0025]);
a point of sale terminal ([0046] “POS (point of sale) terminal”; [0118]) comprising: 
a card reader ([0046] “swiping the credit card into a POS”; [0118] “swipe the credit card through the magnetic stripe reader in the open slot”);
a communication subsystem 
a processor in communication with the communication subsystem and card reader (inherent to POS), configured to:
receive
receive, via the card reader, an amount of the financial transaction ([0118]); 


receive, from the first server via the communication subsystem, a loyalty balance associated with the [payment instrument]
transmit, to the second server via the communication subsystem, the payment identifier and a payment authorization request for authorization of the amount of the financial transaction ([0098]; [0129]);
receive, from the second server, a response to the payment authorization request that the amount of the financial transaction has been authorized for the payment instrument identifier ([0025]); and 
transmit, to the first server, data representative of the amount of the financial transaction ([0118]);
wherein the first server is configured to:
obtain a loyalty system account identifier associated with the [payment instrument]  a credit card account number that is used by the system to identify the various loyalty accounts the user has with various merchants. In this example when the user presents his credit card, that account number is used by the system for authorization of the purchase as well as identification of the appropriate reward account” (emphasis added)), 
determine the loyalty balance from the loyalty system account identifier ([0129] “inform the merchant terminal … of the points available”; [0083] reward account and balance are stored at central server; [0025] “central reward server … storing at least (i) a first reward account”; see also [0049] “interoperate with the user’s reward point account(s) to check the point balance(s)”; 
transmit the loyalty balance to the point of sale terminal ([0129] “inform the merchant terminal … of the points available”; [0083] reward account and balance are stored at central server; [0025] “central reward server … storing at least (i) a first reward account”; see also [0049] “interoperate with the user’s reward point account(s) to check the point balance(s)”; [0083] “reward account is maintained on the central reward server on behalf of the merchant and the user, and the number of reward points in the user’s account …”; [0146]); [and]
wherein the first server does not receive the [payment instrument] typical example provided is that of a credit card, which bears a credit card account number that is used by the system to identify the various loyalty accounts the user has with various merchants. In this example when the user presents his credit card, that account number is used by the system for authorization of the purchase as well as identification of the appropriate reward account” (emphasis added)); 


Clarke teaches a POS comprising a communication subsystem configured to communicate with a payment instrument, and a payment instrument identifier is received through the communication subsystem ([0093]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify POS of Postrel to include communication subsystem taught by Clarke. One would have been motivated to do so in order to communicate with contactless cards.
Furthermore, Postrel does not expressly disclose: obtain a fingerprint based on one-way encrypting the payment instrument identifier; and transmit, to the first server via the communication subsystem, the fingerprint without transmitting the payment instrument identifier.
Clarke teaches to obtain a fingerprint based on one-way encrypting a payment instrument identifier; and to transmit, to a first server via a communication subsystem, the fingerprint without transmitting the payment instrument identifier ([0030] “first user identification key may comprise a payment account number”; [0032] “second identification process may comprise modifying the first user identification key … [by] applying a hashing function to the key to obtain a hashed user identification key” “Comparing … the first identification key … with the database may comprise comparing the modified first user identification key with the database”; [0031] “database may be stored in an ancillary system, and data may be redirected to perform the database check” “database may be searched based on encrypted information formed by 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify second identification process of Postrel (e.g., retrieving rewards account data associated with payment instrument from central reward server) to include the fingerprint process taught by Clarke. One would have been motivated to do so in order to minimize the exposure of the payment instrument identifier. 
This combination renders obvious the claimed “wherein the payment instrument identifier is unknown to the first server,” since in the combination noted above the first server would receive and use the fingerprint of Clarke in place of the payment instrument of Postrel.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the fingerprint of Clarke for the payment instrument (or other identifier) of Postrel. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
As per claim 2, Postrel and Clarke teach the system of claim 1, wherein the processor being configured to obtain a fingerprint further comprises the processor configured to obtain the fingerprint from the second server (Postrel [0118]; Clarke [0029]–[0035]).

Claim 5 contains language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 5 is also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
As per claim 6, Postrel and Clarke teach the method of claim 5, wherein the fingerprint is a non-reversible, one-way transformation of the payment instrument identifier (Clarke [0032]).
As per claim 7, Postrel and Clarke teach the method of claim 6, further comprising salting the payment instrument identifier, and wherein the one-way transformation includes hashing the salted payment instrument identifier (Clarke [0031]–[0032]).
As per claim 8, Postrel and Clarke teach the method of claim 5, wherein the payment instrument identifier comprises at least a primary account number (PAN) (Postrel [0128]).
As per claim 9, Postrel and Clarke teach the method of claim 5, wherein the payment instrument identifier comprises at least a credit card number or a debit card number (Postrel [0128]).
As per claim 10, Postrel and Clarke teach the method of claim 5, further comprising outputting the loyalty balance to a user interface of the point of sale terminal (Postrel [0129]).
As per claim 11, Postrel and Clarke teach the method of claim 10, wherein the received loyalty balance reflects an updated loyalty balance due to the amount of the financial transaction (Postrel [0129]).
As per claim 12, Postrel and Clarke teach the method of claim 11, wherein the transmitting, to the first server, the data representative of the amount of the financial transaction, 
As per claim 14, Postrel and Clarke teach the method of claim 10, the received loyalty balance reflects current loyalty balance prior to the financial transaction (Postrel [0129]).
As per claim 15, Postrel and Clarke teach the method of claim 14, the method further comprising: receiving, from the first server, an updated loyalty balance due to the amount of the financial transaction (Postrel [0144]); and outputting, through the user interface, the updated loyalty balance ([0119]).
As per claim 16, Postrel and Clarke teach the method of claim 14, the method further comprising: prompting, through the user interface, a loyalty redemption amount to be deducted from the loyalty balance; wherein the amount of the financial transaction reflects the loyalty redemption amount that is deducted; and receiving, from the first server, an updated loyalty balance due to the amount of the financial transaction and/or the loyalty redemption amount (Postrel [0129] [0144]); and outputting, through the user interface, the updated loyalty balance ([0119]).
As per claim 17, Postrel and Clarke teach the method of claim 16, wherein the transmitting, to the second server, the payment authorization request for authorization of the amount of the financial transaction is performed in response to receiving the loyalty redemption amount from the prompting (Postrel [0098] [0129]).
As per claim 18, Postrel and Clarke teach the method of claim 14, wherein the fingerprint is associated with a loyalty profile that is not associated with any user account, wherein the current loyalty balance prior to the financial transaction was accumulated from one or more previous financial transactions that were allocated to the loyalty profile and not any user account 
As per claim 19, Postrel and Clarke teach the method of claim 10, further comprising: receiving, from the first server, an indication that there is no user account associated with the fingerprint (Clarke [0168] “comparison returns no results, an empty array is returned to the PSP 104”); prompting, through the user interface, whether a new user account or an existing user account is to be associated with the fingerprint (Postrel [0129] “The POS terminal interface may also be adapted to provide the purchaser the option to effect a purchase transaction with reward points (from the merchant account, a related cluster merchant account, and/or or aggregated points), even if the purchaser had not originally intended for the transaction to be a redemption purchase transaction (i.e. use reward points)”); and transmitting, to the first server, data indicative of the new user or account or the existing user account for the first server to associate the fingerprint with the new user account or the existing user account (Postrel [0129]).
As per claim 20, Postrel and Clarke teach the method of claim 10, further comprising: receiving, from the first server, an indication that there is user account associated with the fingerprint (Postrel [0129]); receiving, from the first server, an indication that there no loyalty account associated with the fingerprint (Clarke [0168] “comparison returns no results, an empty array is returned to the PSP 104”); prompting, through the user interface, an existing registration information of the user account to be used to register for a new loyalty account without prompting any registration form; and transmitting, to the first server, a request including the existing registration information of the user account for the first server to associate the existing registration information with the new loyalty account (Postrel [0129]).

As per claim 22, Postrel and Clarke teach the method of claim 5, wherein the transmitting, to the first server, the data representative of the amount of the financial transaction is performed in response to the receiving, from the second server, a response to the payment authorization request that the amount of the financial transaction has been authorized (Postrel at least [0098] [0129]); and wherein the received loyalty balance reflects an updated loyalty balance due to the amount of the financial transaction (Postrel [0119]).
As per claim 23, Postrel and Clarke teach the method of claim 5, wherein the data representative of the amount of the financial transaction includes a loyalty amount equivalent to the amount of the financial transaction (Postrel [0138]).
As per claim 25, Postrel and Clarke teach the method of claim 5, wherein the payment instrument identifier is inaccessible to the first server (Clarke [0029]–[0035]).
As per claim 26, Postrel and Clarke teach the method of claim 5, wherein obtaining the fingerprint comprises the point of sale terminal generating the fingerprint (Clarke [0029]–[0035]).

As per claim 36, Postrel and Clarke teach the system of claim 1, further comprising the card mapping database, wherein the card mapping database stores an interrelation between one or more fingerprints and one or more loyalty system account identifiers (see rejection to claim 1; Postrel, at least [0137] with identifier as fingerprint in Clarke); and a customer account database in which a remainder of other customer account information is stored on the customer account database and not the card mapping database (at least[0087]).
Claims 28 and 30–32 contain language similar to claims 1–3, 5–12, 14–23, and 25–27 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 28 and 30–32 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
As per claim 29, Postrel and Clarke teach the method of claim 28, wherein determining the loyalty balance comprises determining an updated loyalty balance due to the amount of the financial transaction (Postrel, at least [0128] “the number of points used for the purchase will be displayed and printed, as well as the remaining reward point balance after the transaction is completed”).
Postrel and Clarke, in view of Jiang
Claims 4 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Postrel and Clarke, in view of Jiang et al. (U.S. 2005/0251446 A1) (“Jiang”).
As per claim 4, Postrel and Clarke teach the system of claim 1, but do not expressly teach wherein the financial transaction is a refund transaction, wherein the transmitting the payment authorization request for the authorization of the amount of the financial transaction includes 
Jiang teaches wherein [a] financial transaction is a refund transaction, wherein [ ] transmitting [a] payment authorization request for [ ] authorization of the amount of the financial transaction includes transmitting an amount of a refund for the refund transaction ([0045]), wherein [ ] receiving [a] loyalty balance includes receiving a reversal of a loyalty amount due to the refund transaction ([0045]; fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Postrel/Clarke to include processing a refund transaction as taught by Jiang. One would have been motivated to do so in order to use Postrel/Clarke to process a refund transaction that used points and credit the points back to the user’s loyalty account.
Claim 13 contains language similar to claim 4 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 13 is also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Response to Arguments
Applicant argues “The Office Action at page 15 cites para. [0098] of Postrel as disclosing bypassing the acquiring and issuing banks. However, this passage clearly relates to a user purchasing a product using their loyalty account, without using a credit card (also see para. [0097] of Postrel). Therefore, this scenario is entirely irrelevant to what is being claimed in claim 1, using hashes of the financial instrument, etc.” Response 12. 
The Examiner respectfully disagrees. The “bypass[ing]” in Postrel ([0098]) refers to an embodiment where rewards processing is handled by a central server. In the same paragraph, i.e., payment of the balance would be redirected to the acquiring bank and issuing bank as done in the prior art for regular purchases,” which one of ordinary skill in this art would understand to mean that the central server handles execution of the reward points and the “payment of the balance” is handled by the bank(s), as in Applicant’s claims.
Applicant argues “The Office Action at pages 15-16 cites para. [0082] of Postrel as disclosing that the merchant computer (POS) interacts directly with a (third party) central reward server. Applicant respectfully disagrees with this interpretation.” Response 12.
Applicant’s disagreement is acknowledged; however, the Examiner respectfully disagrees. Postrel, at paragraph [0082], discloses “In this case, the merchant computers and/or the acquiring bank computers would communicate via the network (or via an external network such as the Internet) with the central reward server to instruct the central reward server to store reward points, redeem reward points, and aggregate reward points, in the same manner as with the issuing bank computer and the acquiring bank computer described above” (emphasis added).
Further discussing paragraph [0082], Applicant argues “Such language from Postrel is not optional or exemplary, but rather is a definitive explanation that ‘That is…’, ‘In this case…’, the central server is an essential party to the central reward server and the bank computers.” Response 12.

Applicant argues “Claim 1 also includes: ‘wherein the second server does not send the fingerprint to the first server,’ see e.g. claim 33 and paras. [0073] and [0100]. Such a feature is not described by and Postrel, for the same reasons as outlined above.” Response 15.
In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner acknowledges Applicant’s interpretation of one embodiment of Clarke (Response 15–17), however, Applicant’s discussion does not address the findings actually used in the Office action, and are therefore not persuasive.
Applicant argues “The cited passages of Clarke at [0029], [0030], [0032], [0035] raise vague statements regarding hashing and sending, but it would be apparent from the specification of Clarke that these statements relate to the PSP, and at any rate do not disclose the POS receiving the hash from the PSP and sending the hash to the external exchange server.” Response 13. Applicant further discusses a specific working example of Clarke (Response 15–17).
These arguments are not persuasive. Applicant is respectfully reminded “It is axiomatic that a reference must be considered in its entirety, and it is well established that the disclosure of a reference is not limited to specific working examples contained therein.” In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976). Applicant is essentially arguing against the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues 
Therefore, Clarke does not disclose, teach or suggest that it is the POS that is configured to obtain a fingerprint based on one-way encrypting the payment instrument identifier; transmit, to the first server via the communication subsystem, the fingerprint without transmitting the payment instrument identifier; and receive, from the first server via the communication subsystem, a loyalty balance associated with the fingerprint (i.e. Features 2-4 noted above).
Response 18.
This argument is not persuasive. Applicant is again arguing against Clarke individually, however the rejection is based on Postrel and Clarke in combination. 
For example, Postrel teaches 
The present invention allows for a transaction executed with reward points to bypass the acquiring and issuing banks and proceed directly with the central server, assuming that the user has enough points in his separate loyalty and/or exchange account(s). In the event that part of the purchase must be made with the credit card, then payment of the balance would be redirected to the acquiring bank and issuing bank as done in the prior art for regular purchases.
[0098].
Postrel further teaches “merchant computers … would communicate via the network … with the central reward server to instruct the central reward server to … redeem reward points …” ([0082]).
Therefore, in Postrel, it is taught for the point of sale (or merchant computer) to communicate directly with a central server to obtain/redeem award points for a first part of a transaction amount (i.e., identify user in a second domain) and for the point of sale to 
Applicant argues 
Applying to the present case, the purported advantage and motivation advantage is not needed and not relevant to the system of Postrel, nor is any motivation present or implied by Postrel. … the system described by Postrel readily uses the credit card number itself because the parties who operate the servers in Postrel are banks and/or credit companies, and does not concern with additional security of hiding the credit card number and the like. In order to utilize the pre-existing infrastructure of a network such as a credit card network for awarding rewards, each module device in Postrel is configured to use the credit card number as the token. It would take a significant and illogical modification to modify the system of Postrel to include the fingerprint as claimed.
Response 19.
The Examiner respectfully disagrees. The central server is a “third party” (see at least figure 12 and [0049]). As such, the central server in Postrel is not required to perform any card authorization function(s), but merely needs to identify the cardholder’s reward/award account. Therefore, Clarke’s teachings would motivate one of ordinary skill in the art to modify the payment instrument identifier to reduce its exposure.
Applicant argues
The “third embodiment” is the Reward Accounts at Central Reward Server. Postrel explains that the third embodiment includes operation by “...such as a credit card network administrator or operator, to perform the functions of the present invention.” (emphasis added) Para. [0082] of Postrel. Similar to the first embodiment and the second embodiment, the third embodiment of Postrel already has the element of trust that the credit card network administrator or operator is operating the Central Reward Server, therefore not requiring additional fingerprinting of the credit card number.
Response 20 (emphasis in original).
The Examiner respectfully disagrees that the central reward server is limited to operation by a “credit card network administrator or operator,” as alleged. In para. [0082], the phrase “credit card network administrator or operator” is preceded by “such as,” which indicates or via an external network such as the Internet) with the central reward server” (emphasis added), which indicates that the central award server can be an entity outside of the credit card network. Postrel further teaches “central reward server operated by a network operator or other third party” ([0049]; emphasis added), and is therefore not limited to a credit card network administrator or operator, as alleged.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685